 



Exhibit 10.1



 

 



InterIM Note AGREEMENT

 

This Interim Note Agreement (the “Agreement”) dated as of July 7, 2016, is by
and among Rock Creek Pharmaceuticals, Inc., a Delaware corporation with offices
located at 2040 Whitfield Avenue, Suite 300, Sarasota, Florida 34243 (the
“Company”), and the investor signatory hereto (the “Investor”).

 

RECITALS

 

A. The Company and the Investor are parties to a Securities Purchase Agreement,
dated October 14, 2015, as amended by an Amendment Agreement dated February 4,
2016 (the “Securities Purchase Agreement”), pursuant to which the Company issued
and sold to the Investor, among other things, a Senior Secured Convertible Note
of the Company, dated October 15, 2015, in the aggregate original principal
amount of $_________ (as amended by the Amendment Agreement dated February 4,
2016, the “Investor Note”, and together with the Senior Secured Convertible
Notes issued to another investor (the “Other Investor”, and together with the
Investor, the “Investors”) pursuant to the Securities Purchase Agreement, the
“Notes”), which included the funding by the Investor of $__________ into the
Holder Master Restricted Account (as defined in the Investor Note).

 

B. As of the date hereof, approximately $__________ in aggregate principal
amount remains outstanding under the Investor Note and approximately
$____________ in cash remains in the Holder Master Restricted Account.

 

C. The Company desires to hold a stockholder meeting as soon as commercially
practicable, but in no event later than August 12, 2016 (the “Stockholder
Meeting Deadline”) to effect a reverse stock split (without a corresponding
reduction in the Company’s number of authorized shares of common stock) to
ensure that there will be a sufficient number of authorized shares to permit the
conversion and exercise, in full, of the Notes and the Warrants (as defined in
the Securities Purchase Agreement) (without regard to any limitation on
conversions and exercises set forth therein).

 

D. During the period commencing on the Effective Time (as defined below) and
ending on the earlier to occur of (x) the Stockholder Meeting Deadline and (y)
the date of the Stockholder Meeting (as defined below) (the “Interim Period”),
the parties hereto desire to effect certain interim provisions to the Investor
Note, including, without limitation, temporarily modifying during the Interim
Period certain terms of the Investor Note related to delivery of Pre-Installment
Conversion Shares (as defined in the Investor Note), conversions of the Investor
Note, releases of cash from the Holder Master Restricted Account and sales of
Conversion Shares (as defined in the Securities Purchase Agreement) issuable
upon conversion of the Investor Note.

 

E. This Agreement is contingent upon, and will not become effective unless and
until, the Other Investor has executed and delivered an agreement (each, an
“Other Agreement”) identical to this Agreement (other than the identity of the
Investor and its counsel and certain dollar amounts and amount of shares set
forth therein (the “Effective Time”).

 

 

 

 



AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

 

1. CERTAIN DEFINITIONS. All capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings ascribed thereto in the
Securities Purchase Agreement or the Investor Note, as applicable.

 

2. INTERIM AGREEMENT.

 

(a) Stockholder Approval. The Company shall provide each stockholder entitled to
vote at the next special or annual meeting of stockholders of the Company (the
"Stockholder Meeting"), which shall be promptly called and held not later than
the Stockholder Meeting Deadline, a proxy statement, substantially in the form
which will be reviewed by the Investor and _____________, at the expense of the
Company not to exceed $________, soliciting each such stockholder's affirmative
vote at the Stockholder Meeting for approval of an amendment to the Certificate
of Incorporation of the Company to effect a reverse split (with a range of
values of up to a reverse split of one for two hundred shares, with the final
value to be determined by the Board of Directors of the Company after the vote)
without any change to the number of authorized shares of common stock (such
affirmative approval being referred to herein as the "Stockholder Approval"),
and the Company shall use its reasonable best efforts to solicit its
stockholders' approval of such resolutions and to cause the Board of Directors
of the Company to recommend to the stockholders that they approve such
resolutions. The Company shall be obligated to use its reasonable best efforts
to obtain the Stockholder Approval by the Stockholder Meeting Deadline. If,
despite the Company's reasonable best efforts the Stockholder Approval is not
obtained on or prior to the Stockholder Meeting Deadline, the Company shall
cause an additional Stockholder Meeting to be held every forty-five calendar
days thereafter until the earlier of (i) the date such Stockholder Approval is
obtained and (ii) the date on which the Notes and Warrants are no longer
outstanding.

 

(b) Pre-Delivery of Pre-Installment Conversion Shares. Notwithstanding anything
in the Investor Note to the contrary, no later than the third (3rd) Trading Day
after the Effective Time, the Company shall issue to the Investor _______ shares
of Common Stock, which shall (i) be validly issued, fully paid and nonassessable
and free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof, with the Investor being entitled
to all rights accorded to a holder of Common Stock and (ii) constitute
Pre-Installment Conversion Shares under the Investor Note and shall reduce on a
share-by-share basis the Company’s obligation to deliver the Pre-Installment
Conversion Shares to the Investor that would otherwise have been issued to the
Investor on June 22, 2016.

 



 2 

 

 

(c) Control Account Releases. Notwithstanding anything in the Investor Note to
the contrary, during the Interim Period no Control Account Release Event shall
be deemed to have occurred, except as follows:

 

(i) the Company’s receipt of a written notice by the Investor electing to permit
a release of cash with respect to any Restricted Principal to the Company;

 

(ii) with respect to any Conversion Notice for an Alternate Optional Conversion
during the Interim Period, the Company’s receipt of both (A) such Conversion
Notice hereunder executed by the Investor electing to effect an Alternate
Optional Conversion with respect to a Conversion Amount of the Investor Note
specified in such Conversion Notice (each, an “Alternate Optional Conversion
Amount”) and (B) written confirmation by the Investor that the shares of Common
Stock issued pursuant to such Conversion Notice have been properly delivered in
accordance with Section 3(c) (in each case, as adjusted, if applicable, to
reflect the withdrawal of any Conversion Notice, in whole or in part, by the
Investor, whether pursuant to Section 3(c)(ii) of the Investor Note or
otherwise); provided, that the Control Account Release Amount with respect
thereto shall equal ______% of the applicable Alternate Optional Conversion
Amount; and

 

(iii) on July 25, 2016 with respect to $_______ of Control Account Release
Amount, as reduced by 50% of any Control Account Release Amount actually
released by the Investor from the Holder Master Restricted Account during the
Interim Period pursuant to Section 2(c)(ii) above), provided that no Equity
Conditions Failure (excluding any Price Failure, Volume Failure, or Authorized
Share Failure) then exists on such date. In addition, the provision of material
nonpublic information by the Company to Investor in connection with the
negotiation and execution of this Agreement shall not deemed to be an Equity
Conditions Failure, subject to the Company’s compliance with Section 5 of this
Agreement.

 

(d) Leak-Out of Conversion Shares. During the Interim Period (or such other
period as mutually agreed to by the Company and the Investor, but in no event
longer than the shortest leak-out period of any Other Investor pursuant to any
Other Agreement, the “Leak-Out Period”), neither the Investor, nor any of its
affiliates, collectively, shall sell, directly or indirectly, (including,
without limitation, any sales, short sales, swaps or any derivative transactions
that would be equivalent to any sales or short positions) on any Trading Day,
any Conversion Shares (x) both (i) below a sale price of $0.02 per share (as
adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or similar events occurring after the date hereof) (or such
other floor price as mutually agreed to by the Company and the Investor, but in
no event greater than the lowest floor price applicable to the Note of the Other
Investor pursuant to the Other Agreement, the “Floor Price”) and (ii) on a
Trading Day when the aggregate composite daily dollar trading volume of the
Common Stock on such Trading Day fails to be equal to or exceed $225,000 (or
such other aggregate composite daily dollar trading volume as mutually agreed to
by the Company and the Investor, but in no event greater than the lowest
aggregate composite daily dollar trading volume (as reported by Bloomberg, L.P.)
applicable to the Note of the Other Investor pursuant to the Other Agreement)
and (y) in an amount equal to more than ______% of the aggregate composite daily
trading volume (as reported by Bloomberg, L.P.) of the Common Stock on such
Trading Day (or such other percentage of the aggregate composite daily trading
volume as mutually agreed to by the Company and the Investor, but in no event
greater than the lowest percentage of the aggregate composite daily trading
volume applicable to the Notes of any Other Investor pursuant to any Other
Agreement).

 



 3 

 

 

3. NO FURTHER AMENDMENTS. Except as specifically set forth in this Agreement,
all terms of the Transaction Documents are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects. For the
avoidance of doubt Sections 2(c) and (d) shall automatically terminate and shall
cease to be of any force or effect after the termination of the Interim Period,
provided that such termination shall not affect any rights of the Company with
respect to any breach of Sections 2(c) or 2(d) prior to the termination of the
Interim Period.

 

4. MISCELLANEOUS. All provisions of Article 9 of the Securities Purchase
Agreement are incorporated herein by reference mutatis mutandis; provided,
however, that any amendment of this Agreement shall require the consent of the
undersigned. All references herein and in the Securities Purchase Agreement,
Registration Rights Agreement, Notes and Warrants to the Securities Purchase
Agreement, Registration Rights Agreement and Notes shall mean, respectively, the
Securities Purchase Agreement, Registration Rights Agreement and Notes, each as
amended by this Agreement.

 

5. DISCLOSURE OF TRANSACTIONS AND OTHER MATERIAL INFORMATION. The Company shall,
on or before 8:30 a.m., New York City Time, on the first Business Day after the
date of this Agreement, publicly issue a press release and a Current Report on
Form 8-K disclosing all material terms of this Agreement and attaching the form
of this Agreement as an exhibit to such filing. As of the date of the issuance
of the Form 8-K, the Investor shall not be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of its respective officers, directors, affiliates, employees or agents, that is
not disclosed in the Form 8-K. In addition, effective upon the filing of the
Form 8-K, the Company acknowledges and agrees that any and all confidentiality
or similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Investor or any of its
affiliates, on the other hand, shall terminate and be of no force or effect. The
Company shall not, and shall cause each of its Subsidiaries and each of their
respective officers, directors, affiliates, employees and agents, not to,
provide the Investor with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of the Investor. To the extent that the Company
delivers any material, non-public information to the Investor without the
Investor's express prior written consent, the Company hereby covenants and
agrees that the Investor shall not have any duty of confidentiality to the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agent with respect to, or a duty to the Company, any of
its Subsidiaries or any of their respective officers, directors, affiliates,
employees or agent not to trade on the basis of, such material, non-public
information. The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in the securities of the
Company.

 



 4 

 

 

6. INDEPENDENT NATURE OF BUYERS' OBLIGATIONS AND RIGHTS. The obligations of the
Investor under this Agreement and the Other Investor under the Other Agreement
are several and not joint with the obligations of the Other Investor, and the
Investor shall not be responsible in any way for the performance of the
obligations of the Other Investor under the Other Agreement. Nothing contained
herein or in the Other Agreement, and no action taken by the Investor pursuant
hereto or the Other Investor pursuant thereto, shall be deemed to constitute the
Investors as, and the Company acknowledges that the Investors do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group, and the Company shall not assert any such claim with
respect to such obligations or the transactions contemplated by this Agreement
or any Other Agreement and the Company acknowledges that the Investors are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement and any Other Agreement. The Company
acknowledges and the Investor confirms that it has independently participated in
the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors. The Investor shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement, and it shall not be necessary for any Other
Investor to be joined as an additional party in any proceeding for such purpose.

 

7. FEES AND EXPENSES. The Company shall reimburse ____________ for its legal
fees and expenses in connection with the preparation and negotiation of this
Agreement and transactions contemplated thereby, by paying on or prior to the
second (2nd) Business Day immediately following the date hereof any such amount
to __________ (the “Counsel Expense”) by wire transfer of immediately available
funds in accordance with the written instructions of __________ delivered to the
Company in a non-accountable amount equal to $______. The Counsel Expense shall
be paid by the Company whether or not the Effective Time occurs. Except as
otherwise set forth above, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all stamp and
other taxes and duties levied in connection with the transactions contemplated
hereby, if any.

 

8. SETTLEMENT DOCUMENT. The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms offered to the Other Investor with respect to any consent, release,
amendment, settlement or waiver relating to the terms, conditions and
transactions contemplated hereby (each a “Settlement Document”), is or will be
more favorable to the Other Investor than those of the Investor as set forth in
this Agreement. If, and whenever on or after the date hereof, the Company enters
into a new Settlement Document, then (i) the Company shall provide notice
thereof to the Investor immediately following the occurrence thereof and (ii)
the terms and conditions of this Agreement shall be, without any further action
by the Investor or the Company, automatically amended and modified in an
economically and legally equivalent manner such that the Investor shall receive
the benefit of the more favorable terms and/or conditions (as the case may be)
set forth in such new Settlement Document, provided that upon written notice to
the Company at any time the Investor may elect not to accept the benefit of any
such amended or modified term or condition, in which event the term or condition
contained in this Agreement shall apply to the Investor as it was in effect
immediately prior to such amendment or modification as if such amendment or
modification never occurred with respect to the Investor. The provisions of this
Section 8 shall apply similarly and equally to each Settlement Document.

 

[Signature Page Follows]

 

 

 5 

 



 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  ROCK CREEK PHARMACEUTICALS, INC.             By: /s/ Michael Mullan     Name:
Michael Mullan     Title: Chief Executive Officer

 

 



 6 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 



  INVESTOR:         By:       Name:       Title:        



 

 

 7 



